DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 and 10-17 are pending.

Response to Amendment
Applicants’ response to the last Office Action, with no amendment, dated Jul. 8, 2022 has been entered and made of record.

Response to Arguments
Applicant's arguments dated Jul. 8, 2022 have been fully considered, but they are not persuasive.  
Claim 1 has not been amended, and Applicant argues (Remarks, p. 7)

    PNG
    media_image1.png
    666
    1428
    media_image1.png
    Greyscale

In the present case, the examiner has improperly assumed any equivalent structures instead of providing any evidence of such structures.  The “peg” structures in the prior art rely on lateral movement to lock them in.  The present invention claims specifically restriction of any lateral movement.  Thus, there is significant functional difference not accounted for in any citable evidence, being only addressed by the unsupported speculation and conclusion of the examiner.  Essentially, the case holding is improperly cited as per se rule.  This has been previously addressed in the courts. (Emphasis added by Examiner)

	Examiner respectfully disagrees:
	(1) Applicant appears to assert that claim 1 clearly recites the configuration of “upper peg 60” without a “hook”, but it failed to do so.  That is, “upper pegs being … straight extending vertically from said medial section” and “inserted and fully laterally surrounded by said upper peg wells” does not necessarily mean that the “upper peg 60” has to have no “hook”.  That is, “leg connector 317” with a “hook” reasonably reads on the limitations at issue, especially once it is “locked in” by an arguably initial “lateral movement” before the use of the device.   
	(2) More importantly, the entire specification even does not contain the limitations “fully surrounded”, “lateral movement” and “fully restrict”.  Examiner did not interpret them as new matters based on the following broadest reasonable interpretation below, solely based on the drawings, e.g., FIG. 6.  Under the broadest reasonable interpretation, the arguably “lateral movement” to “lock in” the leg connector 317 does NOT necessarily correspond to the “lateral movement of said top section on said medial section”, because what is generally required to be “fully restricted” is reasonably not the “lock-in” movement to connect the top and bottom sections before the use of the device, but the lateral movement during the use of the device.  
	That is, once the “leg connector 317” gets “locked in” by the arguably initial “lateral movement” before the use of the device, the top and bottom sections are reasonably firmly locked in so that any further lateral movement of the top and bottom sections gets fully restricted during the use of the device.  In this regard, the teaching of “leg connector 317” with the “hook” reasonably reads on “said upper pegs fully restrict lateral movement of said top section on said medial section”;
	(3) Even if the arguably initial “lateral movement”, i.e., “one-time twist” or “click” before the use of the device, should be also restricted under the recitation of claim 1, arguendo, then it would merely mean that removing the step of “one-time twist” or “click” by removing a “hook” from the “leg connector 317” before the use of the device is the significant functional difference, which one of ordinary skill in the art would hardly agree.  Rather, they would find it trivial, because both of them provide the same function of connecting the top and bottom sections.  Again, Examiner notes that the entire specification is completely silent  regarding such significant functional difference that Applicant subjectively asserts.
	In this regard, Examiner notes that he could have been taken an Official Notice as well as citing the holding at issue, because the feature of “upper peg(s) 60” is old and well known not only in the art but also in many other arts, and it would have been obvious to one of ordinary skill in the art to substitute the “leg connectors 317 319” with the connectors without the “hook”, as a matter of engineering choice in order to achieve the same purpose of connecting the top and bottom sections.
	(4) Finally, even if removing the step of “one-time twist” or “click” by removing a “hook” from the “leg connector 317” is the significant functional difference, arguendo, then Examiner’s broadest reasonable interpretation above would be improper, and the limitations regarding “fully surrounded”, “lateral movement” and “fully restrict” would be interpreted as new matters, thus claim 1 would be rejected under 35 USC § 112(a).
	In view of above, assuming that Examiner’s broadest reasonable interpretation was proper, the entire specification and drawings of the present application failed to provide “persuasive evidence that the particular configuration of the upper leg 60 without a hook was significant”, thus the particular configuration at issue is merely a “matter of choice which a person of ordinary skill in the art would have found obvious”.  Thus, Examiner did not cite the holding as a per se rule.
	Accordingly, claim 1 is not allowable.
	Claims 2-8 and 10-16 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
	Claim 17 recites the combined claims 2-8 and 10-16, and is not allowable for the same reason above. 
Examiner maintains his decision, and provides succinct explanation as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 5, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***